          Case 2:20-cv-01034-MCE-AC Document 20 Filed 07/02/20 Page 1 of 2




 1   Kasra Sadr, SBN 183765
     k.sadr@carlawfirm.com
 2   THE SADR LAW FIRM, APLC
 3   1455 Frazee Rd, Suite 500
     San Diego, CA 92108
 4
     Tel: (877) 577-7237
 5   Fax: (877) 747-3297
 6
     Attorney for Defendants, The Sadr Law Firm, APLC, its dba, Car Law Firm,
 7   and Nationwide Vin Marketing, Inc., in pro per as to self
 8
                       UNITED STATES DISTRICT COURT
 9
10                    EASTERN DISTRICT OF CALIFORNIA
11
     DIANA AKKAWI, an individual; YASMIN )        Case No.: 2:20-cv-01034-MCE-AC
12   AKKAWI, an individual; KATELYN J.        )   Senior Judge Morrison C. England
13   BUTTON, an individual; ERIC STELL, an )      Jr.; Magistrate Judge Allison Clair
     individual; STEVE W. FOX, an individual; )
14   EDMOND TARVERDIAN, an individual, )          ORDER GRANTING
15                                            )   DEFENDANTS’ REQUEST FOR
                       PLAINTIFFS,            )   ADDITIONAL TIME FOR
16
                                              )   RESPONSIVE PLEADING
17                     vs.                    )
18                                            )   Hearing Information
     KASRA SADR, an individual; CAR LAW )         Date: TBD
19   FIRM, a business entity form unknown; )      Time: TBD
20   THE SADR LAW FIRM, a professional )          Dept: TBD
     law corporation; NATIONWIDE VIN          )
21
     MARKETING, a business entity form        )   Action Filed: May 20, 2020
22   unknown; CALIFORNIA                      )   Trial Date: None Set.
23
     DEPARTMENTS OF MOTOR                     )
     VEHICLES, an Agency of the State of      )
24   California; and DOES 1 through 20,       )
25   inclusive,                               )
                                              )
26                     DEFENDANTS.            )
27                                            )
28                                        1

        ORDER GRANTING DEFENDANTS REQUEST FOR ADDITIONAL TIME FOR RESPONSIVE
                                     PLEADING
          Case 2:20-cv-01034-MCE-AC Document 20 Filed 07/02/20 Page 2 of 2




 1         In the Matter Akkawi, Diana v. Kasra Sadr et al, for an Order Granting
 2   the Approval of Defendant’s Request for Additional Time to File a
 3   Responsive Pleading.
 4         Plaintiffs, DIANA AKKAWI, YASMIN AKKAWI, KATELYN J.
 5   BUTTON, ERIC STELL, STEVE W. FOX, EDMOND TARVERDIAN,
 6   (hereinafter “PLAINTIFFS”) filed a Stipulation for Service and Response
 7   Deadline (“Stipulation”) pursuant to Local Rule 144(a), to extend to June
 8   30, 2020, Defendant’s, KASRA SADR, CAR LAW FIRM, THE SADR LAW
 9   FIRM, NATIONWIDE VIN MARKETING, (hereinafter “DEFENDANTS”)
10   response date of June 12, 2020.
11         On or about June 26, 2020 Defendants requested eight (8) more
12   days extension to respond, making the response date for all Defendants
13   July 8, 2020, to file their anticipated Rule 12(b)(6) and Anti-SLAPP special
14   motion to strike. An eight-day extension of time is appropriate.
15         IT IS HEREBY ORDERED that Defendants request to file a
16   responsive pleading on or before July 8, 2020 is GRANTED.
17         IT IS ORDERED.
18   Dated: July 2, 2020
19
20
21
22
23
24
25
26
27
28                                         2

        ORDER GRANTING DEFENDANTS REQUEST FOR ADDITIONAL TIME FOR RESPONSIVE
                                     PLEADING
